 

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED



AT&T

Personalized Next Gen Portal Project

Statement of Work #1

July 10, 2017

 

 

 

May 08, 2017 | Version 01

 

 

 

 

 

 

 

 

[g201711141741415084401.jpg]



 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1

Introduction

This Statement of Work #1 (“SOW”) is entered into pursuant to that certain
Portal Advertising and Services Agreement between Synacor, Inc. (“Synacor”) and
AT&T (“AT&T”) effective as of May 1, 2016, as amended (“Agreement”).  This SOW
is effective as of July 10, 2017 (“SOW Effective Date”). Capitalized terms used,
but not otherwise defined in this SOW, shall have the meanings ascribed to them
in the Agreement.

AT&T currently has a legacy portal destination at my.yahoo.com that displays an
AT&T-branded experience when an AT&T subscriber logs in (“Legacy Portal”).

AT&T has requested that Synacor provide a project team (“Project Team”) to
provide the following  Custom Portal Services (the “Project”):

•

To develop, integrate, and test a new personalized next generation AT&T web
portal to replace the Legacy Portal, which Deliverable shall be based on
requirements defined by AT&T (“Personalized Portal”);

•

To host and launch the Personalized Portal; and

•

To migrate the existing users of the Legacy Portal (“Legacy Portal Users”) to
the Personalized Portal.

This SOW describes the scope of work, Deliverables and Services that Synacor
will provide for this Project.

2

SCOPE OF WORK

2.1

Project Team

2.1.1

Synacor will assign a team of resources to the Project Team to work with AT&T on
this project.  Once fully-staffed, and subject to Section 2.1.2 below, the
Project Team will be comprised of the resources listed in the table below,
having an aggregate equivalent capacity of [*] full-time dedicated personnel
(based on approximately 160 work hours per month per person) (the “Project Team
Commitment”). The Project Team will work during Synacor’s standard business
hours (as applicable for each Service Location in the Agreement) and will be
staffed with Synacor Personnel.

Titles (Roles)

#

Key Responsibility

Program Director (Project/Product Owner)

[*]

Key point-of-contact & accountability for the Project and Product

Engineering Managers/Leaders (Scrum Masters)

[*]

Scrum teams and Agile methodology & execution

Architects/Analysts

[*]

Detailed requirements analysis, user stories, backlog grooming, prioritization

UI/UX Designers

[*]

UI/UX Designs

Software Engineers

[*]

Software Development

Quality Engineers

[*]

Software Testing

Total Team Size

[*]

 

 

 

 

 

1

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.1.2

The exact composition and quantity of members on the Project Team may vary
depending on the phase of the Project and the specific needs of that phase.  For
example, there may be more architects/analysts required early in the Project
when requirements are still being gathered and analyzed, and more quality
engineers required as the launch approaches.  In addition, Synacor will ramp up
to full capacity within [*] after the SOW Effective Date.  In any event, Synacor
may not exceed the Project Team Commitment, unless such change has been approved
in a Change Order as further described in Section 2.4 below.

2.1.3

Synacor shall have sole discretion in staffing the Project Team, subject to
Section 7.2(c) of the Agreement and Section 5.2 below.  The Project Team may be
comprised of existing Synacor Personnel,  and new Synacor Personnel hires. [*]
In addition, the work sites of members of the Project Team will be determined by
Synacor in its sole discretion, subject to the terms of Section 14 of the
Agreement.  

2.2

Scope of Services

2.2.1

Overview

 

(a)

The Project scope for the Custom Portal Services shall include, without
limitation, Synacor’s (i) development of the Personalized Portal in accordance
with the Specifications [*]; (ii) implementation of the Personalized Portal; and
(iii) migration of the Legacy Portal Users to the Personalized Portal.

 

(b)

Once the Personalized Portal is fully implemented in AT&T’s production
environment and Accepted by AT&T, the Personalized Portal shall be considered
part of the Portal (as that term is defined in the Agreement) and covered by the
ongoing Portal Services described in the Agreement (including the Fourth
Amendment to the Agreement) and performed by the Team Members (or the Project
Team or any other resources which the  Parties  agree to in writing), as further
described in Section 2.2.8 below.

2.2.2

Custom Portal Services and Ownership of Intellectual Property

 

(a)

The Services required to complete the Project described in this SOW shall be
considered Custom Portal Services, which are included in the scope of the
Services, as defined in the Agreement. The Custom Portal Services described in
this SOW shall be governed by the terms of the Agreement applicable to the
Custom Portal Services, unless otherwise expressly stated in this SOW.

 

(b)

Notwithstanding anything to the contrary in the Agreement, and subject to
Section 2.2.2(c) below, AT&T shall own all Intellectual Property Rights in and
with respect to [*] Custom IP pursuant to Section 17.2(a) of the Agreement. Upon
expiration or termination of the Agreement, Synacor will deliver to AT&T

[*] to the extent that [*] is commercially reasonable and technically feasible.
For clarity, AT&T, as the owner of the [*] all Custom IP, shall have
unrestricted use of such [*] Custom IP after the termination or expiration of
the Agreement, including use in connection with an alternative service or portal
provider.

 

(c)

Synacor shall retain all Intellectual Property Rights with respect to any
Materials that (i) Synacor uses in performing its obligations under this SOW,
(ii) is either owned by Synacor or licensed to Synacor by an Affiliate of
Synacor or a Third Party, and (iii) [*]. The foregoing Materials and
Intellectual Property Rights therein shall be considered a part of “Synacor
IP.”  

 

(d)

The provisions of Section 17.3(b)(iii) of the Agreement shall not apply to any
Custom IP provided under this SOW, and in lieu thereof the following shall
apply: [*]

 

(e)

AT&T hereby grants to Synacor a royalty-free, perpetual, non-exclusive, license
to Synacor to use [*].

For purposes of this SOW, a “Custom AT&T Feature” shall mean [*]. The Parties
may remove or add to the Custom AT&T Features upon mutual written consent (with
email notice and confirmation being sufficient for such purpose).

 

 

 

2

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.2.3

Program Director & Product Management Services

The assigned Synacor Program Director will manage the entire Project and act as
the primary point of contact for AT&T.  The assigned Program Director will be
responsible for the following:

 

(a)

Project and Product Planning: The Program Director will work with AT&T, and will
develop a detailed project/product plan and schedule at the start of the
Project, which shall be consistent in all material respects with the Project
schedule set forth in Section 2.3 below, and maintain and update the plan and
schedule on a weekly basis (“Project Plan”).

 

(b)

Weekly status meetings/calls: The Program Director will organize and conduct a
weekly status meeting with AT&T to report progress against the Project Plan, and
to adjust and update the Project Plan as needed upon mutual agreement of the
Parties.

 

(c)

General management and coordination of all Project Team activities as required
to complete Project Plan and all Services described in this SOW.

2.2.4

Scrum based Software Development Services

The Project Team will work in 2-weeks sprint-cycles to develop and deliver the
Personalized Portal, applying and executing the following practices:

 

(a)

Product Requirements Management: work with AT&T as needed to capture, define,
and prioritize all the product requirements [*] during the SOW Term (especially
any critical requirements that MUST be met in order to launch the Personalized
Portal) (“Specifications”) into a master product backlog.

 

(b)

Backlog Grooming: work with AT&T and internally as needed to define, create,
review, clarify, analyze, decompose, and break-down requirements into workable
user-stories, features, or tasks (“Tickets”) that can be estimated and slotted
into a current or upcoming sprint.

 

(c)

Sprint Planning: work with AT&T and internally to review, evaluate, and decide
which Tickets to be included in the current sprint to be started.

 

(d)

Sprint Execution: conduct daily stand-ups and work day-to-day to complete all
the Tickets committed in the current sprint to meet the definition of DONE.  For
this project, a Ticket is deemed DONE if ALL of the following criteria has been
met:

 

(i)

The specified work or requirement has been completed or met;

 

(ii)

The specified Acceptance Criteria for the work or requirement has been met (i.e.
reviewed or tested); and

 

(iii)

The output of the Ticket is ready for release for AT&T review or testing (for
example: a design to be reviewed, a user function ready for AT&T to test).

 

(e)

Sprint Retro-Retrospective: at the end of each sprint, conduct a meeting to
review lessons learned and apply any applicable improvement ideas to the next
sprint.

2.2.5

Software Release Management Services

 

(a)

For this Project, Synacor will establish a separate User Acceptance Testing
(“UAT”) environment for  AT&T. UAT will be performed in accordance with the
procedures set forth in Section 3.9 of the Agreement and, for clarity, each
version of the Personalized Platform software provided by Synacor shall be
considered, subject to clause (c) below, a Major Deliverable as defined in the
Agreement. While Synacor will setup the UAT environment as early as possible in
the project, it is likely that it will take several sprints before there will be
a version that will be ready for AT&T to conduct any formal UAT.  Based on the
weekly status meetings, Synacor and AT&T jointly will decide when the initial
version of the Personalized Portal software will be released into the UAT
environment.

 

 

 

3

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(b)

Once Synacor releases a version of the Personalized Portal software into UAT,
Synacor will release and install a new version of the Personalized Portal
Software into UAT at the end of each subsequent sprint. Synacor will conduct
regression testing of any new versions prior to AT&T’s UAT.  On an exception
basis, Synacor may release a critical or emergency patch/update into UAT if it
is needed to address a critical/blocking UAT issue.

 

(c)

In lieu of Section 3.9(c) of the Agreement, the following shall apply to any
Major Deliverable provided under this SOW:

If Synacor has not delivered a Major Deliverable demonstrating no
Nonconformities by the applicable due date, then subject to Sections 13.5 and
21.17 of the Agreement, AT&T may, at its option, do any of the following:

[*]

 

(d)

Upon completion of UAT, Synacor will release and install the final version of
the Personalized Portal software which has been Accepted by AT&T into the
production environment (“Final Version”).  

2.2.6

User Acceptance Testing Support

The Project Team will work with AT&T to establish both the UAT Entry and Exit
Acceptance Criteria:

 

•

UAT Entry Acceptance Criteria: what Acceptance Criteria must be met before each
Personalized Portal software version is deemed ready for AT&T to start UAT.

 

•

UAT Exit Acceptance Criteria: what Acceptance Criteria must be met before each
Personalized Portal software version is deemed ready to exit UAT and be placed
into AT&T’s production environment.

Once AT&T starts to conduct User Acceptance Testing, Synacor will start
reporting, tracking, and managing software bugs jointly with AT&T.  Reported
bugs shall be captured as Tickets and reviewed, prioritized, and slotted into a
current or future sprint just like any other requirements or work Tickets that
are required by AT&T.




 

 

 

4

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.2.7

Implementation & User Migration Services

 

(a)

As part of the Project Plan described in Section 2.2.3 above, the Project Team
will, with AT&T’s input, develop an implementation and user migration plan
outlining how the Personalized Portal will be implemented, and how existing
Legacy Users will be migrated to the Personalized Portal;

 

(b)

The Project Team will receive data regarding the Legacy Portal Users from AT&T
(“Legacy User Data”), and will map/manipulate it as needed to prepare the Legacy
User Data for ingestion into the Personalized Portal, and will input the Legacy
User Data such that each Legacy Portal User’s experience is personalized
according to the Legacy User Data.

 

(c)

The Project Team will assist AT&T with AT&T’s development and execution of a
customer communications and support plan; and

 

(d)

Implement the Final Version and migrate the Legacy Portal Users to the fully
implemented Personalized Portal in accordance with the timelines set forth in
the Project Plan.

2.2.8

Post Launch Software Development and Operations

 

(a)

AT&T and Synacor will use commercially reasonable best efforts to reach
agreement on terms for Synacor’s continued software development of the
Personalized Portal after completion of this SOW. Such continued software
development may be provided through the Project Team, a subset thereof, or such
other means as the Parties mutually determine. AT&T and Synacor will endeavor to
reach such agreement prior to expiration of this SOW and, upon such agreement,
will set forth the terms thereof in a separately signed Statement of Work.

 

(b)

In the absence of an agreement defining terms for Synacor’s continued software
development of the Personalized Portal after completion of this SOW, such
software development tasks will be prioritized [*] and done by the existing
Portal Terms defined in the Agreement.

 

(c)

Once the Final Version of the Personalized Portal is fully implemented into
AT&T’s production environment and Accepted by AT&T, and all Legacy Portal Users
are migrated by Synacor to the Personalized Portal, then all  further ongoing
operations and maintenance tasks, whether pre-launch or post-launch of the
Personalized Portal (e.g., infrastructure, hosting, ad operations, monitoring,
trouble diagnosis and resolution, etc.) will be done as part of the ongoing
Portal Services described in the Agreement and performed by the existing Portal
Team.

 

(d)

AT&T agrees it will not request that Synacor procure, nor will AT&T procure,
Content intended exclusively for display on the Personalized Portal.

2.3

Project Schedule

2.3.1

While Synacor will be providing the Project Team, AT&T will assume
responsibility for [*].  Throughout the term of this SOW, [*] the Project Team
to define, and modify as necessary, the Specifications giving due consideration
to actual team capacity and the Project Completion Date (defined below) so that
Synacor can reasonably deliver a Final Version that will be ready to implement
in AT&T’s production environment and  to which Legacy Portal Users can be fully
migrated by the Project Completion Date.

2.3.2

Promptly after the SOW Effective Date, Synacor will work with AT&T to develop,
as expeditiously as possible, a set of the initial Specifications for a minimum
viable version of the Personalized Portal (the “MVP”) that can reasonably be
completed [*] within the resource limits of the Project Team Commitment. Subject
to each Party’s approval of such MVP Specifications [*] launch of the  MVP, and
completion of migration of the Legacy Portal Users to the MVP, [*] (“Project
Completion Date”).

2.3.3

Furthermore, the Parties hereby acknowledge that the launch of the Final Version
and the subsequent migration schedule shall fall within allowed Customer Care
and IT time windows as defined in Section 1.5(b)(ii) of the Agreement.

 

 

 

5

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.3.4

The following is a preliminary high level project schedule since the final scope
of the Personalized Portal is still to be determined and finalized [*].  As the
Personalized Portal Specifications are finalized during the early portion of the
Project, the Program Director will update the Project Plan as needed to reflect
any mutually agreed changes.

#

Tasks/Milestones

Weeks

1

SOW Effective Date

[*]

2

Joint Project Kickoff Meeting & Initial Project Plan issued

[*]

3

Product Requirements Definition and Master Backlog creation

[*]

4

Scrum Teams fully staffed

[*]

5

Scrum Teams Sprints #1 thru #11 (2 weeks each)

[*]

6

AT&T User Acceptance Testing

[*]

7

Personalized Portal Ready for Production Launch

[*]

8

Migrate users [*]

[*]

9

Project Completion Date

[*]

 

2.4

Change Management

AT&T may submit a change request in writing at any time by contacting the
Synacor Program Director.  Synacor shall review the change request within [*]
days to evaluate potential impact on the Project Scope, Project Team Commitment,
schedule, and/or Fees.

For a change request that does not affect the overall Project scope, Project
Team Commitment, schedule, and/or Fees, the Synacor Program Director will so
notify AT&T in writing (with email notice being sufficient) and will work with
AT&T to incorporate the change request as part of this SOW.

For a change request that requires a change to the Project scope, Project Team
Commitment, schedule, and/or Fees, the Synacor Program Director shall set forth
such change(s) in a written Change Order to this SOW, which will be deemed
approved when signed by both Parties hereto.

3

Roles & Responsibilities

3.1

Synacor Responsibilities

For this Project, Synacor will assign a Program Director to manage the entire
Project and act as the primary point of contact for AT&T.  The Program Director,
along with the Project Team will be responsible for the following:

 

1.

Overall Project/Product Management and coordination of all internal Synacor
activities.

 

2.

Project Coordination of any joint-activities with AT&T Project Manager and
Project Team members.

 

3.

Development, testing, and deployment of the Personalized Portal into the UAT and
AT&T’s production environments.

 

4.

Support of AT&T during User Acceptance Testing.

 

5.

Migration of all Legacy Portal Users to the Personalized Portal.

 

6.

Professional work and conduct on a day-to-day basis required to complete all
Services described in this SOW.

 

 

 

6

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

3.2

AT&T Responsibilities

For this project, AT&T shall be responsible for the following:

 

1.

Overall accountability for [*] requirements to get to launch of the Final
Version within the deadlines imposed by Yahoo for migrating the current base of
Legacy Portal Users.

 

2.

Assign someone as an overall AT&T Project Manager and/or Product Manager to act
as the principal point of contact for Synacor to coordinate and manage any
necessary day-to-day work.

 

3.

Assign AT&T technical and business subject matter experts as needed to provide
any required information for this project.

 

4.

Provide Synacor with network access to any required development, test, and
production environments of AT&T and/or AT&T Agents that are needed for Synacor
to conduct Systems Integration and/or Quality Assurance testing.

 

5.

Provide Synacor with a set of AT&T Test Accounts for the Legacy Portal.

 

6.

Provide Synacor personnel with reasonable access to any requested information or
AT&T staff necessary to complete work assignments.

 

7.

Provide Synacor personnel with reasonable on-site workspace whenever temporarily
on site.

 

8.

Establish a User Acceptance Test team with a designated UAT leader.

 

9.

Prepare and Execute a User Acceptance Test Plan with clearly defined entrance &
exit criteria.

 

10.

Providing exports of user data from the Legacy Portal on a regular basis
(frequency to be agreed upon by the Parties) during the project until all Legacy
Portal Users have been migrated to the Personalized Portal.

 

11.

AT&T will provide (itself or through Yahoo’s cooperation and assistance) support
to Synacor (e.g., data, access to systems, etc.) reasonably required for the
migration of the Legacy Portal Users.

In the event AT&T fails to perform the responsibilities set forth above or any
other responsibilities described elsewhere in this SOW, Synacor shall be excused
from its performance under this SOW to the extent it qualifies as a Synacor
Excuse, as set forth in Section 13.5 of the Agreement.

4

Terms, Fees, & Payment Schedule

4.1

Term

This SOW shall commence on the SOW Effective Date, and, unless modified by a
Change Order under Section 2.4 above, shall terminate [*] days after all Legacy
Portal Users have been migrated to the Personalized Portal (the “SOW Term”). The
provisions of Sections  2.2.1(b), 2.2.2, 2.2.8, 4.4 (to the extent payment
obligations have accrued prior to termination or expiration), and Section 5
herein, and any other provision that by its nature survives termination, shall
so survive termination or expiration of this SOW.

4.2

Fees; Blended Onshore & Offshore based resources

 

(a)

The Project Team will be [*] and the fees for this project will be calculated
[*] based on the number of Project Team members working on the Project staffed
in accordance with the terms of this SOW [*] using a [*] rate of [*] (“Fees”).  

 

(b)

For example: at the full team-size of [*] and all members worked full-time that
[*].

 

(c)

Unless the Parties otherwise agree in a Change Order, the Project Team Fee
required [*].

 

 

 

7

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(d)

The core leadership members of the Project Team (Program Director,
Architects/Analysts, and Engineering Managers/Leaders) will be staffed [*].  Of
those resources, Synacor will ensure there are sufficient personnel available to
conduct business with AT&T personnel [*].

4.3

Additional Expenses

Synacor will not invoice AT&T for any actual, out-of-pocket travel-related
expenses incurred in its performance of the Services, unless such expenses have
been pre-approved by AT&T, passed through to AT&T without markup, and incurred
in accordance with AT&T’s travel and expense policy, which may be amended by
AT&T at its sole discretion from time to time.  [*]  




 

 

 

8

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

4.4

Payment Schedule

Invoices will be issued in USD within [*] for fees and pre-approved expenses
incurred [*]. All undisputed fees described in each invoice shall be paid within
[*] after AT&T’s receipt of an accurate invoice from Synacor.

5

Additional Legal Terms

5.1

As set forth in the Fourth Amendment to the Agreement, all terms and conditions
of the Agreement that apply to the Portal (e.g., search services, revenue shares
and other financial terms and conditions, service level commitment, etc.) will
apply in the same manner to the Personalized Portal unless expressly provided or
amended in this SOW.

5.2

The Parties acknowledge and agree that the Project Team is supplemental to, and
not a part of the Portal Team; however, the provisions of Sections 7.2(c) of the
Agreement and the provisions of Section 7.5(a), (b), and (c) shall apply to the
members of the Project Team. In addition, the provisions of Section 7.5(e) of
the Agreement shall apply to [*].

5.3

The Parties hereby agree that the Damages Cap set forth in Section 19.1 (Direct
Damages) of the Agreement shall not apply to [*]. For clarity, once the Final
Version of the Personalized Portal is fully implemented in AT&T’s production
environment and Accepted by AT&T, the Damages Cap set forth in Section 19.1
(Direct Damages) of the Agreement, subject to the exclusions in Section 19.3
(Exclusions) of the Agreement, shall apply to Synacor’s ongoing provision of the
Portal Services in connection with the Personalized Portal under the Agreement.

5.4

Except as otherwise amended in this SOW, the terms of the Agreement shall
govern. In the event of a conflict between the terms of this SOW and the terms
of the Agreement, the terms of the Agreement shall control.

 




 

 

 

9

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6

Agreement and Approval

The following signatures indicate mutual agreement and approval of this SOW.  

 

AT&T SERVICES, INC.

 

SYNACOR, INC.

 

 

 

 

Signature

/s/ Benjamin Carroll

 

/s/ Himesh Bhise

 

 

 

 

Name

Benjamin Carroll

 

Himesh Bhise

 

 

 

 

Title

AVP

 

Chief Executive Officer

 

 

 

 

Date

July 10, 2017

 

July 10, 2017

 

 

 

 

 

 

10

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Exhibit 1

Custom AT&T Features

 

[*]

 

 

 

1

US2008 13051330 7

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 